Citation Nr: 1233672	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  07-01 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hepatitis C, to include as secondary to hepatitis B. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel






INTRODUCTION

The Veteran had active service from September 1970 to September 1973, and from July 1978 to December 1982, and active duty for training from February to September 1984. 

This appeal to the Board of Veterans Appeals (Board) arises from a June 2006 rating action rating decision by the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, denied service connection for hepatitis C.  The Veteran appealed this rating action to the Board.  

This case was most recently before the Board in May 2011.  At that time, the Board remanded the issue on appeal for additional substantive development.  Specifically, to obtain an addendum opinion from the VA examiner who had examined the Veteran in May 2010.  The VA examiner provided the requested addendum opinion in August 2011.  A copy of the August 2011 VA opinion is contained in the claims files.  Thus, the requested development has been completed and the case is ready for appellate consideration. 

The Board notes that VA treatment records, dated from January to June 2012, have been uploaded to the Veteran's Virtual VA file.  As these records show that the Veteran continued to seek treatment for his hepatitis, they are essentially cumulative of evidence already of record and previously adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, a remand to have the RO initially consider this evidence in the first instance is not necessary.  38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  The Veteran's hepatitis C did not have its onset during military service and is not otherwise etiologically related thereto. 

2.  The Veteran's hepatitis C is not etiologically related to, nor has it been permanently aggravated by, the service-connected Hepatitis B.


CONCLUSION OF LAW

The criteria to establish service connection for hepatitis C, to include as secondary to Hepatitis B are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, what portion of such the claimant is expected to provide.  See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 11 2, 120-21 (2004).  This latter element was removed from the regulation during the course of this appeal.  In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.   
The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103   (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini II, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

In a September 2004 letter to the Veteran, the RO provided him with preadjudication VCAA notice with respect to the issue on appeal.  Pelegrini II, supra.  However, the RO did not provide complete VCAA notice until after the appealed June 2006 rating decision was issued.  (See January 2010 letter from the RO to the Veteran, containing secondary service connection laws and regulations). However, the Veteran was not prejudiced from this timing error because the RO readjudicated the above-cited claim in subsequent supplemental statements of the case.  Thus, the Board finds that the essential fairness of the adjudication process was not affected by the VCAA timing error. 

In addition, during the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include: veteran status, existence of a disability, connection between the veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  In this case, via a January 2010 letter, the RO informed the Veteran of the Dingess elements. 

The RO has taken appropriate action to comply with the duty to assist the Veteran with the development of the service connection claim analyzed in the decision below.  The Veteran's service treatment records (STRs), as well as private and VA examination treatment and examination reports, and statements of the Veteran and his representative have been associated with the claims file.  In addition, in August 2011, a VA gastroenterologist provided an addendum opinion to her May 2010 opinion.  Copies of the May 2010 and August 2011 opinions are contained in the claims file.  The Board finds the August 2011 VA opinion to be adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for her respective opinion, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Given the foregoing, the Board finds that the RO has substantially complied with the Board's May 2011 remand directives. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The Board finds that there is no further assistance that would be reasonably likely to substantiate the service connection claim on appeal. 

II. Laws and Regulations

The Veteran seeks service connection for hepatitis C, to include as secondary to the service-connected hepatitis B. 

(i) Service Connection-general criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) . 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

For the showing of chronic disease during service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) . 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

(ii) Secondary Service Connection

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service- connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995). VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen. 38 C.F.R. 3.310 (2011).  The amended 38 C.F.R. § 3.310, limits service connection on the basis of aggravation to those situations in which medical evidence created prior to the alleged aggravation establishes a baseline for the disability prior to aggravation. 

III. Analysis

The Veteran seeks service connection for hepatitis C, to include as secondary to his service-connected hepatitis B.  

The Veteran's STRs show that he was hospitalized from June to July 1980 for habitual excessive drinking (i.e., the Veteran had a history of at least 10 years of excessive drinking) and hepatitis, type B.  The Veteran continued to receive treatment for hepatitis B through March 1981.  These reports do not contain any clinical findings referable to hepatitis C. 

The post-service evidence of record reflects that the Veteran has been diagnosed as having hepatitis C during the appeal period.  (See August 2005 and May 2010 VA treatment and examination reports, respectively).   Thus, the crux of the Veteran's claim hinges on whether the competent and probative evidence of record establishes an etiological relationship between the Veteran's hepatitis C and his period of military service or to his service-connected hepatitis B.  There is one opinion that addresses this question and it is against the claim.  

In May 2010 a VA gastroenterologist provided an opinion that is against the claim.  She provided an addendum to this opinion in August 2011.  In May 2010, after a claims file review that included the Veteran's STRs and VA treatment records, as well as a physical evaluation of the Veteran, the VA gastroenterologist concluded that it was not at least as likely as not that the Veteran's hepatitis C was related to his military service.  The VA gastroenterologist reasoned that the primary mode of transmission for hepatitis C was intravenous drug use, that the Veteran had abused intravenous drugs in the 1970s and that a diagnosis of hepatitis C could be delayed for many years after the acute infection.  The VA gastroenterologist further noted that in the population of drug use, the prevalence of hepatitis C was greater than 50 percent, and that other modes of transmission, such as sexual contact or needle-stick exposure, had only a 1-5 percent prevalence.  On the question as to whether the Veteran's hepatitis C had been caused or aggravated by the service-connected hepatitis B, the VA gastroenterologist stated that because there was not enough information to ascertain the degree of liver damage (i.e., no liver biopsy) of the Veteran, she could not determine whether or how the hepatitis B had aggravated the hepatitis C without resort to speculation.  (See May 2010 VA examination report). 

The VA gastroenterologist provided an addendum opinion in August 2011.  In her August 2011 addendum, the VA gastroenterologist clarified her May 2010 opinion and stated, " It is my opinion that it is NOT at least as likely as not that the veteran's hepatitis C was caused or aggravated by the service-connected hepatitis B."  The VA gastroenterologist reasoned that hepatitis C was not caused by hepatitis B.  The VA gastroenterologist concluded that it was more likely that the Veteran had contracted hepatitis C from his intravenous drug use; in that population the prevalence of hepatitis C was greater than 50 percent and an odds ratio for virus acquisition was greater than 49 [percent].  She also noted that among people who had been exposed to a sharp object with blood, such as a needle stick from another infected person, the odds ratio for virus acquisition was much lower than for intravenous drug use.  The VA gastroenterologist indicated that other modes of transmission for hepatitis C, such as sexual contact or needle stick exposure, were much less effective in transmitting hepatitis C; among those having experienced a needle stick, the prevalence of hepatitis C transmission was estimated at "0.5-1-5%." 

The VA gastroenterologist noted that it was possible to contract hepatitis B and C at the same time, as many of the risk factors for transmission were the same.  The gastroenterologist noted that in the Veteran's case, he reported a needle-stick incident six months prior to his hepatitis B infection; however, there was no documentation of that incident in the medical record at the time of the reported incident.  The VA examiner indicated that in contrast to hepatitis C, hepatitis B carried a greater risk of transmission from a needle stick due to its prolonged stability versus hepatitis C.  The risk of transmission was 37-62 percent and the risk of chronic infection was 22-31 percent, which, according to the VA gastroenterologist, was much lower than the risk of hepatitis C transmission. 

As to the question of whether the Veteran's service-connected hepatitis B had aggravated his hepatitis C, the VA gastroenterologist again stated that there was not enough information to ascertain the degree of liver damage because there was no liver biopsy.  Thus, she opined, as she did in May 2010, that to make such a determination would be speculative.  However, in contrast to her speculative May 2010 opinion, the VA gastroenterologist noted that based upon laboratory or clinical parameters, there was no evidence for, or suggestive of, cirrhosis in the Veteran.  For example, there was no evidence that he had been hospitalized for any sequelae of advanced liver disease or evidence that he had ever suffered from fulminant liver failure.  Thus, it was the VA gastroenterologist's opinion that "[i]t was is NOT at least as likely as not that the service-connected hepatitis B has resulted in additional hepatitis C disability resulting from any aggravation."  (See August 2011 VA opinion).  The VA examiner's addendum opinion is uncontroverted and consistent with the other evidence of record.  

The Board finds the VA examiner's August 2011 addendum opinion to be of high probative value because it is supported by rationale and is clearly based upon a comprehensive and factually accurate review of the Veteran's entire record  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.)

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim for service connection for hepatitis C, to include on a secondary basis, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As to the Veteran's contention regarding an etiological link between his hepatitis C  and his service-connected hepatitis B, he is not medically qualified to render such an opinion.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: 
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); 

(2) the layperson is reporting a contemporaneous medical diagnosis, or; 

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372  Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398   (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) . 

While the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge, he is not competent to render an opinion that his current hepatitis C is related to his period of military service or his service-connected hepatitis B.  This matter has been addressed by the obtaining of a competent medical opinion, as mandated in Jandreau, supra.

The Board has considered the applicability of the benefit-of-the- doubt doctrine. However, because the preponderance of the evidence is against the claim, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for hepatitis C, to include as secondary to hepatitis B is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


